Action to recover damages for personal injuries sustained by plaintiff when he was burned by electricity which passed from overhead high tension wires of defendant Long Island Lighting Company through the boom of a crane. Plaintiff was standing in proximity to the crane in connection with the performance of his work in the construction of a hopper alongside a road in Port Washington, Nassau County. Said defendant appeals from a judgment in favor of plaintiff, rendered upon a verdict of a jury. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ.